    18-10122-jlg      Doc 237      Filed 02/05/20      Entered 02/05/20 11:16:36            Main Document
                                                      Pg 1 of 2
                                                                                        Joseph S. Maniscalco, Esq.
LAMONICA HERBST & MANISCALCO, LLP                                                                           Member
Moving Forward. Staying Ahead.®                                                                 p: 516.826.6500 x218
                                                                                              jsm@lhmlawfirm.com

                                                              February 5, 2020

    By ECF & E-Mail
    Honorable James L. Garrity, Jr.
    United States Bankruptcy Court
    Southern District of New York
    One Bowling Green
    New York, New York 10004-1408
    Garrity.chambers@nysb.uscourts.gov

                     Re:     Penny Ann Bradley
                             Chapter 11
                             Case No. 18-10122 (JLG)

    Dear Judge Garrity:

            This firm is special counsel to Penny Ann Bradley (the “Debtor”). As previously stated
    in the January 3, 2020 letter, the Debtor is pleased to report that a resolution of the claims of
    Lewis H. Berman LLC (“Berman”) has occurred and the Debtor is in the process of preparing a
    Stipulation, which will be filed with the Court for approval. At this time, the Debtor is waiting
    for comments from Berman’s counsel on the Stipulation.

            The following matters are currently scheduled for a hearing on February 12, 2020:

            (i)      Case Status Conference;
            (ii)     The Motion of NSM82 LLC to Appoint a Chapter 11 Trustee Pursuant to 11
                     U.S.C. § 1104(a) [Dkt. No. 131] (the “NSM Motion”);
            (iii)    The Motion of Lewis H. Berman LLC to Appoint a Chapter 11 Trustee Pursuant
                     to 11 U.S.C. § 1104(a) [Dkt. No. 167] (the “Berman Motion”);
            (iv)     The Debtor’s Objection to Proof of Claim Number 3 Filed by Atlas Union Corp.
                     (“Atlas”) [Dkt. No. 172] (the “Atlas Claim Objection”);
            (v)      The Debtor’s Objection to Proof of Claim Number 6 Filed by Russell and Lydia
                     Pollack (the “Pollacks”) [Dkt. No 183] (the “Pollack Claim Objection”); and
            (vi)     The United States Trustee’s (the “UST”) Motion to Convert This Case to a Case
                     Under Chapter 7 [Dkt. No. 185] (the “UST Motion”).

          As a result of the Berman resolution, the Debtor and Berman request that the Berman
    Motion be adjourned.

          Discussions have been ongoing with the UST and the Debtor and the UST request that
    the UST Motion be adjourned as well.

           The Debtor is fairly close to resolving claims with Pollack and the parties thereto would
    request that the Pollack Claim Objection be adjourned as well.




        3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
18-10122-jlg                 Doc 237               Filed 02/05/20                  Entered 02/05/20 11:16:36             Main Document
                                                                                  Pg 2 of 2
LAMONICA HERBST & MANISCALCO, LLP

Honorable James L. Garrity, Jr.
February 5, 2020
Page 2

             Atlas and NSM 82, LLC has agreed to adjourn the NSM Motion.

             Atlas has not agreed to adjourn the Atlas Claim Objection.

       In view of the above, the Debtor would request that the Case Status Conference also be
adjourned. Therefore, all matters in the Debtor’s case would be adjourned except for the Atlas
Claim Objection.

        In looking at the Court’s calendar and discussing available dates for the parties involved,
depending on the Court’s availability, the Debtor and the parties, except for Atlas, would request
that the matters be adjourned to April 1, 2020 @ 10:30 a.m.

             Thank you for your consideration.

                                                                                               Respectfully submitted,
                                                                                               s/ Joseph S. Maniscalco
                                                                                               Joseph S. Maniscalco

cc: Nolan E. Shanahan, Esq; Jacob S. Frumkin, Esq.;
    Daniel S. Alter, Esq.; Serene K. Nakano, Esq.;
    Kenneth Baum, Esq.; David Hartheimer, Esq.;
    Richard Levy, Esq.; Sandy Mayerson, Esq.;
    Marion R. Harris, Esq.
M:\Documents\Company\Cases\Bradley, Penny Ann\Letters\Ltr Garrity re Adjournment of February hearing.doc




      3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
